Case 1:18-cv-23125-RNS Document 136 Entered on FLSD Docket 09/06/2019 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 18-23125-Civ-SCOLA/TORRES


   STATE FARM MUTUAL AUTOMOBILE
   INSURANCE COMPANY and STATE FARM
   FIRE and CASUALTY COMPANY,
   Plaintiffs,

                v.

   HEALTH AND WELLNESS SERVICES,
   INC.,BEATRIZ MUSE, LAZARO MUSE,
   HUGO GOLDSTRAJ, MANUEL FRANCO,
   MEDICAL WELLNESS SERVICES, INC.,
   NOEL SANTOS, ANGEL CARRASCO, JORGE
   RAFAEL COLL, PAIN RELIEF CLINIC OF
   HOMESTEAD, CORP., JESUS LORITES,
   AND JOSE GOMEZ-CORTES,
   Defendants.

   ____________________________________________

   JORGE RAFAEL COLL,
   Counter-Plaintiff,

   v.

   STATE FARM MUTUAL AUTOMOBILE
   INSURANCE COMPANY and STATE FARM
   FIRE and CASUALTY COMPANY,
   Counter-Defendant.

                                              /

              ORDER TO SHOW CAUSE AGAINST NON-PARTIES
                  COLLAZO SALES AND SERVICES, INC.
                AND D. COLLAZO TRANSPORTATION, CORP.


        THIS MATTER having come before the Court at a hearing scheduled and held

  on August 16, 2019, at which the Court heard argument from counsel for Plaintiffs
Case 1:18-cv-23125-RNS Document 136 Entered on FLSD Docket 09/06/2019 Page 2 of 3



  State Farm Mutual Automobile Insurance Company and State Farm Fire and

  Casualty Company (collectively “the State Farm Plaintiffs”), relating to non-parties

  Collazo Sales and Services, Inc. and D. Collazo Transportation, Corp.’s (collectively

  the “Collazo Non-Parties”) failure to respond to the State Farm Plaintiffs’ Subpoenas.

  Despite notice of the hearing, the Non-Parties did not appear in person or through

  counsel at the hearing to state their positions.      Accordingly, the Court having

  reviewed the materials submitted to the Court by Plaintiffs’ counsel and the Court

  file, and being otherwise fully advised on the premises, it is hereby ORDERED AND

  ADJUDGED that the request for relief is GRANTED.

        1.     The Collazo Non-Parties are hereby Ordered to show cause why they

  failed to respond to the State Farm Plaintiffs’ subpoenas which were served on May

  13, 2019 and May 16, 2019, respectively, by filing a response with the Court within

  five (5) days from the date of this Order.

        2.     If the Collazo Non-Parties fail to comply with this Order, the Collazo

  Non-Parties will then be ordered to provide responses and any responsive documents

  to the State Farm Plaintiffs’ subpoenas within five (5) days of the show cause deadline

  set forth in Paragraph 1 of this Order and all objections will be waived.

        3.     Failure to respond to that Order may warrant monetary sanctions or

  any other measure necessary to enforce the Court’s jurisdiction, including finding the

  Non-Parties in contempt of court.

                                           ***




                                               2
Case 1:18-cv-23125-RNS Document 136 Entered on FLSD Docket 09/06/2019 Page 3 of 3



        DONE AND ORDERED in Chambers this 6th day of September, 2019.




                                         EDWIN G. TORRES
                                         United States Magistrate Judge

  Copies furnished to:

  All counsel of record via CM/ECF

  Daniel Collazo Lopez
  Collazo Sales and Services, Inc. and
  D. Collazo Transportation, Corp.
  5881 SW 6th Street
  Miami, FL 33144




                                           3
